--------------------------------------------------------------------------------

Exhibit 10.1
 

 
 
Confidential



July 18, 2008, Effective as of July 3, 2008


Andrew Sheldrick
General Counsel
Ascendia Brands, Inc.
100 American Metro Boulevard
Suite 1800
Hamilton, NJ 08619


Dear Mr. Sheldrick:


This letter agreement (this “Agreement”) confirms the terms under which Ascendia
Brands, Inc.  and each of its direct and indirect subsidiaries, and any entity
formed by, or at the direction of, Ascendia Brands, Inc. (collectively, the
“Company”) has engaged Houlihan Lokey Howard & Zukin Capital, Inc. (“Houlihan
Lokey”), effective as of July 3, 2008 (the “Effective Date”), as its exclusive
financial advisor to provide financial advisory and investment banking services
in connection with one or more merger, acquisition and/or restructuring
transactions involving the Company and with respect to such other financial
matters as to which the Company and Houlihan Lokey may agree in writing during
the term of this engagement.
 
1.    Services.  In connection with each potential Transaction (as defined
below), Houlihan Lokey will assist and advise the Company with the analysis,
evaluation, pursuit and effectuation of any such Transaction.  Houlihan Lokey’s
services will consist of, if appropriate and if requested by the Company, (i)
assisting the Company in the development, preparation and distribution of
selected information, documents and other materials in an effort to create
interest in and to consummate any Transaction(s), including, if appropriate,
advising the Company in the preparation of a short-form offering memorandum or
other applicable offering documents; (ii) soliciting and evaluating indications
of interest and proposals regarding any Transaction(s) from current and/or
potential lenders, equity investors, acquirers and/or strategic partners
(collectively, “Investors”); (iii) assisting the Company with the development,
structuring, negotiation and implementation of any Transaction(s), including
participating as a representative of the Company in negotiations with creditors
and other parties involved in any Transaction(s); (iv) assisting the Company in
valuing the Company and/or, as appropriate, valuing the Company’s assets or
operations, provided that any real estate or fixed asset appraisals will be
undertaken by outside appraisers, separately retained and compensated by the
Company; (v) providing expert advice and testimony regarding financial matters
related to any Transaction(s), if necessary; (vi) advising and attending
meetings of the Company’s Board of Directors, creditor groups, official
constituencies and other interested parties, as the Company and Houlihan Lokey
determine to be necessary or desirable; and (vii) providing such other financial
advisory and investment banking services as may be agreed upon by Houlihan Lokey
and the Company.
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 2
 
 
 
 
 
2.    Exclusive Agency.  The Company agrees that none of it, its affiliates, or
its management will initiate any discussions regarding a Transaction during the
term of this Agreement, except with prior consultation with Houlihan Lokey.  In
the event the Company, its controlling equity holders or other affiliates, or
its management receives any inquiry regarding a Transaction from any party, the
Company shall promptly inform Houlihan Lokey of such inquiry so that Houlihan
Lokey can assist the Company in evaluating such party and its interest in a
Transaction and in any resulting negotiations.
 
3.    Fees.  In consideration of Houlihan Lokey’s acceptance of this engagement
and performance of services pursuant to this Agreement, the Company shall pay
the following:
 
(i)  
Initial Fee: In addition to the other fees provided for herein, upon the
execution of this Agreement, the Company shall pay Houlihan Lokey a
nonrefundable cash fee of $300,000, which shall be earned upon Houlihan Lokey’s
receipt thereof in consideration of Houlihan Lokey accepting this
engagement  (“Initial Fee”); and

 
(ii)  
Monthly Fees:  In addition to the other fees provided for herein, upon the first
monthly anniversary of the Effective Date, and on every monthly anniversary of
the Effective Date during the term of this Agreement, the Company shall pay
Houlihan Lokey in advance, without notice or invoice, a nonrefundable cash fee
of $50,000 (“Monthly Fee”).  Each Monthly Fee shall be earned upon Houlihan
Lokey’s receipt thereof in consideration of Houlihan Lokey accepting this
engagement and performing services as described herein.  100% of the first three
Monthly Fees timely received by Houlihan Lokey, plus 50% of all subsequent
Monthly Fees timely received by Houlihan Lokey, shall be credited against the
next Transaction Fee (as defined below) to which Houlihan Lokey becomes entitled
hereunder (it being understood and agreed that no Monthly Fee shall be credited
more than once), except that, in no event, shall such Transaction Fee be reduced
below zero; and

 
(iii)  
Transaction Fee(s):  In addition to the other fees provided for herein, upon the
closing of each Sale Transaction (as defined below), Houlihan Lokey shall earn,
and the Company shall thereupon pay immediately and directly from the proceeds
of such Sale Transaction, as a cost of such Sale Transaction, a cash fee (“Sale
Transaction Fee”).  Regardless of what assets are the subject of the relevant
Sale Transaction, the Sale Transaction Fees shall consist of a cash fee (the
“Base Fee”) equal to (y) $700,000 for the first Sale Transaction, plus (z)
$250,000 for each subsequent Sale Transaction; provided, however, that the Sale
Transaction Fee for a given Sale Transaction shall not exceed 10% of the
Aggregate Gross Consideration of that Sale Transaction; provided further, that
if the Base Fee in respect of any Sale Transaction is not paid in full as a
result of the above 10% limitation, the unpaid amount of the Base Fee shall
carry over and be paid as a Base Fee of the next consummated Sale Transaction
(if any) in addition to the otherwise applicable Base Fee for such subsequent
Sale Transaction.

 
a.  
Sale Transaction Fee Upon a Credit Bid: Notwithstanding the foregoing, if (a) a
Sale Transaction (or a series of Sale Transactions) for all or any portion of
the Company’s assets takes place through a Bankruptcy Court-sanctioned auction,
(b) the parties which, as of the Effective Date, hold claims against the Company
under the portion of the Company’s revolving credit facility known as Term Loan
A-1 (the “Current Senior Lenders”) submit a credit bid of their secured claims,
and (c)  the Current Senior Lenders are successful in their consummation of a
purchase of all of the Company’s assets for the consideration of their credit
bid (a “Successful Credit Bid”), then the Company shall not be obligated to
Houlihan Lokey for a Sale Transaction Fee for such assets as calculated above or
any Incentive Fee in respect of that Successful Credit Bid, but instead, the
Sale

 
 
 

--------------------------------------------------------------------------------


 
 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 3
 
 
 
Transaction Fee for that Successful Credit Bid shall be (i) $0, if the
Successful Credit Bid by the Current Senior Lenders is less than $50 million,
(ii) $200,000, if the Successful Credit Bid by the Current Senior Lenders is
more than $50 million but less than $55 million, and (iii) $375,000, if the
Successful Credit Bid by the Current Senior Lenders is greater than $55 million.
 
Notwithstanding the foregoing, in the event of any Successful Credit Bid, the
Company (or the Current Senior Lenders’ acquisition vehicle for the Company’s
assets, as the case may be) shall pay to Houlihan Lokey the Transaction Fee (and
Incentive Fee, if applicable) to which Houlihan Lokey would have been entitled
if a transaction that qualifies for such fee or fees subsequently occurs during
the Tail Period, as defined below, as if such transaction had taken place
instead of the Successful Credit Bid; and
 
(iv)  
Incentive Fee: In addition to the other fees provided for herein, Houlihan Lokey
shall have earned and be entitled to, and the Company shall thereupon pay
immediately, a cash incentive fee (“Incentive Fee”) based upon the cumulative
aggregate amount of Aggregate Gross Consideration from all consummated Sale
Transactions equal to 3% of Aggregate Gross Consideration from $60 million to
$90 million, but only within that $30 million range; plus 5% of any additional
Aggregate Gross Consideration in excess of $90 million, but only for the
Aggregate Gross Consideration exceeding $90 million.  Solely for purposes of
this subparagraph, the net proceeds of any liquidation of assets of the Company
outside the ordinary course of business shall be included for purposes of
calculating the dollar thresholds described in the previous sentence; and

 
(v)  
Restructuring Fee:  In addition to the other fees provided for herein, Houlihan
Lokey shall also receive, upon the earlier to occur of: (I) in the case of an
out-of-court Restructuring Transaction (as defined below), the consummation of
such Restructuring Transaction; and (II) in the case of an in-court
Restructuring Transaction, the date of confirmation of a plan of reorganization
under Chapter 11 of the Bankruptcy Code pursuant to an order of the applicable
bankruptcy court,  Houlihan Lokey shall earn, and the Company shall promptly pay
to Houlihan Lokey, a cash fee (“Restructuring Transaction Fee”) of $600,000,
provided, however, in the event Houlihan Lokey is paid its Sale Transaction Fee
in respect of a Sale Transaction, Houlihan Lokey shall only be entitled to a
Restructuring Transaction Fee if thereafter the Company requests, and in the
event of a bankruptcy filing, the Bankruptcy Court approves, Houlihan Lokey’s
provision of post-sale restructuring services.

 
The Sale Transaction Fees, Restructuring Transaction Fee, and Incentive Fee are
sometimes also referred to herein as “Transaction Fees.”  All payments received
by Houlihan Lokey pursuant to this Agreement at any time shall become the
property of Houlihan Lokey without restriction.  No payments received by
Houlihan Lokey pursuant to this Agreement will be put into a trust or other
segregated account.


4.    Term and Termination.  This Agreement may be terminated at any time by
either party upon thirty days’ prior written notice to the other party.  The
expiration or termination of this Agreement shall not affect (i) any provision
of this Agreement other than Sections 1 through 3 and (ii) Houlihan Lokey’s
right to receive, and the Company’s obligation to pay, any and all fees,
expenses and other amounts due, whether or not any Transaction shall be
consummated prior to or subsequent to the effective date of expiration or
termination, as more fully set forth in this Agreement.
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 4
 
 
 
 
In addition, notwithstanding the expiration or termination of this Agreement,
Houlihan Lokey shall be entitled to full payment by the Company of the
Transaction Fees described in this Agreement: (i) so long as a Transaction is
consummated during the term of this Agreement, or within 18 months after the
date of expiration or termination of this Agreement (“Tail Period”), and/or (ii)
if an agreement in principle to consummate a Transaction is executed by the
Company during the term of this Agreement, or within the Tail Period, and such
Transaction is consummated at any time following such execution with the
counterparty named in such agreement, or with any affiliate, employee or
investor in such counterparty, or any affiliate of any of the foregoing.
 
5.    Agreement from Secured Lenders.    Houlihan Lokey’s obligations to provide
the services described herein are contingent upon, and expressly subject to, the
execution of a waiver, subordination or similar agreement, in form and substance
satisfactory to Houlihan Lokey, pursuant to which the Company’s senior secured
lenders (i) consent to the performance of the Company’s obligations under this
Agreement, including, without limitation, the Company’s payment of Houlihan
Lokey’s fees and expenses described in Section 3 hereof (but, for the avoidance
of doubt, not including any expenses due Houlihan Lokey for the Company’s
indemnity or reimbursement obligations pursuant to Section 20 hereof), free and
clear of such lenders’ security interests in the Company’s assets, and (ii)
consent to the obligation to pay Houlihan Lokey a Transaction Fee and any
applicable Incentive Fee on account of a transaction after a Successful Credit
Bid during the Tail Period.
 
6.    Transaction.
 
(i)  
As used in this Agreement, the term “Sale Transaction” shall mean any
transaction or series of related transactions that constitute the disposition to
one or more third parties (including, without limitation, any person, group of
persons, partnership, corporation or other entity, and also including, among
others, any of the Company’s existing owners, shareholders, employees, creditors
and/or the affiliates of each) in one or a series of related transactions of (a)
all or a material portion of the equity securities of the Company or any of its
direct or indirect subsidiaries or affiliates or any interest held by the
Company, any direct or indirect subsidiary or affiliate in any joint venture or
partnership or other entity formed by any of them and/or (b) any significant
portion of the assets (including the assignment of any executory contracts) or
operations of the Company, any of its direct or indirect subsidiaries or any
joint venture or partnership or other entity formed by it, in either case,
including, without limitation, through a sale or exchange of capital stock,
options or assets with or without a purchase option, a merger, consolidation or
other business combination, an exchange or tender offer, a recapitalization, the
formation of a joint venture, partnership or similar entity, or any similar
transaction, including, without limitation, any sale transaction under Sections
363, 1129 or any other provision of Title 11, United States Code (11 U.S.C. §§
101 et seq.) (the “Bankruptcy Code”) and/or (c) the transfer of any portion of
the assets (including the assignment of any executory contracts) or operations
of the Company, any of its direct or indirect subsidiaries or any joint venture
or partnership or other entity formed by it to the holder of any debt securities
and/or other indebtedness, obligations or liabilities (including, without
limitation, preferred stock, partnership interests, lease obligations, trade
credit facilities, collective bargaining agreements, other contract or tort
obligations, interest bearing trade debt and the Company’s secured
indebtedness), if such holder acquired some or all of its interest on or after
the date of this Agreement (each a “Sale Transaction”).

 
(ii)  
As used in this Agreement, the term “Restructuring Transaction” shall mean any
transaction or series of transactions that constitute a recapitalization or
restructuring of the Company’s equity and/or debt securities and/or other
indebtedness, obligations or liabilities (including,

 
 
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 5
 
 
 
without limitation, preferred stock, partnership interests, lease obligations,
trade credit facilities, collective bargaining agreements and other contract or
tort obligations), including accrued and/or accreted interest thereon, which are
outstanding as of the Effective Date, including, without limitation, interest
bearing trade debt and the Company’s secured indebtedness, which
recapitalization or restructuring is effected pursuant to an exchange
transaction, tender offer, a plan of reorganization under the Bankruptcy Code, a
solicitation of consents, waivers, acceptances or authorizations, any change of
control transaction, any refinancing, sale, acquisition, merger, repurchase,
exchange, conversion to equity, cancellation, forgiveness, retirement and/or a
modification or amendment to the terms, conditions, or covenants (including,
without limitation, the principal balance, accrued or accreted interest, payment
term, other debt service requirement and/or financial or operating covenant) of
any agreements or instruments governing any of the Company’s equity and/or debt
securities (such modification or amendment shall include, without limitation,
any forbearance for at least 12 months with respect to any payment obligation)
or any combination of the foregoing transactions, but specifically excluding
that short-term forbearance contemplated by the Company and its existing
Revolving and Term Loan A-1 lenders (each a “Restructuring Transaction”).
 
7.    Aggregate Gross Consideration (“AGC”).  For the purpose of calculating the
Sale Transaction Fee(s) and Incentive Fee, the AGC shall be the total proceeds
and other consideration paid to, or received by, or to be paid to or received
by, the Company, or any of its equity or debt holders, or other parties in
interest, including, without limitation, holders of warrants and convertible
securities, and holders of options or stock appreciation rights, whether or not
vested (collectively “Constituents”), in connection with the relevant Sale
Transaction. Such proceeds and consideration shall be deemed to include, without
limitation: amounts in escrow and any deposits or other amounts forfeited by any
Investor; cash, notes, securities, and other property; payments made in
installments; amounts payable under consulting agreements, above-market
employment contracts, non-compete or severance agreements, consulting contracts
or similar arrangements with any equity holder; Contingent Payments (as defined
below) and/or insurance proceeds upon the occurrence of an insurable event that
diminishes the value of the Company.  Upon the consummation of a Sale
Transaction in which less than 100% of the ownership of the equity interests are
sold, the AGC shall be payable and calculated as if 100% of the ownership of the
equity interests of the Company on a fully diluted basis had been sold by
dividing (i) the total consideration, whether in cash, securities, notes or
other forms of consideration, received or receivable by the Company and/or its
Constituents by (ii) the percentage of ownership which is sold.  If, in the Sale
Transaction, no consideration is being paid in respect of the existing equity,
AGC of the retained equity shall be determined by the good faith agreement of
the parties as to the value of such retained equity implied by the Sale
Transaction.  In addition, if any of the Company’s liabilities are assumed,
decreased, reinstated, satisfied or otherwise paid off in conjunction with a
Sale Transaction (by the Company or any Investor, in the form of “cure” payments
or otherwise), or any of the Company’s assets are sold or otherwise transferred
outside of the Company’s ordinary course of business to another party prior to
the consummation of a Sale Transaction (including without limitation any
dividends or distributions paid to security holders or amounts paid to
repurchase any securities) or are retained by the Company after the consummation
of the Sale Transaction, the AGC will be increased to reflect the face value of
any such liabilities and the fair market value of any such assets.  Contingent
Payments shall be defined as the consideration received or receivable by the
Company, or any of its Constituents and/or any other parties in the form of
deferred performance-based payments, “earn-outs”, or other contingent payments
based upon the future performance of the Company, or any of its businesses or
assets.
 
8.    Value of Consideration.  For the purpose of calculating the AGC received
in a Sale Transaction, any securities, other than a promissory note, will be
valued at the time of the closing of the Sale
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 6
 
 
 
Transaction, without regard to any restrictions on transferability, as
follows:  (i) if such securities are traded on a stock exchange, the securities
will be valued at the average last sale or closing price for the ten trading
days immediately prior to the closing of the Sale Transaction; (ii) if such
securities are traded primarily in over-the-counter transactions, the securities
will be valued at the mean of the closing bid and asked quotations similarly
averaged over a ten trading day period immediately prior to the closing of the
Sale Transaction; and (iii) if such securities have not been traded prior to the
closing of the Sale Transaction, Houlihan Lokey and the Company shall negotiate
in good faith to agree on a fair valuation thereof, without regard to any
restrictions on transferability, for the purposes of calculating the AGC.  For
any lease payments and other consideration that is not freely tradeable or has
no established public market, if the consideration utilized consists of property
other than securities, then the value of such property shall be the fair market
value thereof as determined in good faith by Houlihan Lokey and the Company.  If
any consideration to be paid is computed in any foreign currency, the value of
such foreign currency shall, for purposes hereof, be converted into U.S. dollars
at the prevailing exchange rate on the date or dates on which such consideration
is payable.  The value of any purchase money or other promissory notes shall be
deemed to be the face amount thereof.  In the event the AGC includes any
Contingent Payments, Houlihan Lokey’s applicable Transaction Fees shall be
calculated based on the mutually agreed value of such Contingent Payments as of
closing. If the parties cannot reach such an agreement, an additional applicable
Transaction Fee shall be paid to Houlihan Lokey from, and on account of, such
Contingent Payments at the same time that each of such Contingent Payments are
received regardless of any prior termination or expiration of this
Agreement.  Each such additional applicable Transaction Fee shall be calculated
pursuant to the provisions of this Agreement based upon the amount of each such
Contingent Payment.
 
9.    Characterization of Multiple and/or Complex Transactions.  In the event
the Company and Houlihan Lokey are unable to agree in good faith upon the
classification of any single Transaction as a Restructuring or Sale Transaction,
or if a single Transaction with only one third party shall consist of two, or
more, of the foregoing types of Transactions, or elements thereof, Houlihan
Lokey shall receive only one Transaction Fee in respect of such Transaction,
which shall be equal to the greater of the Restructuring Transaction Fee or the
Sale Transaction Fee, as applicable, as calculated in accordance with the terms
of this Agreement.  For the avoidance of doubt, if two or more single
Transactions occur simultaneously or at different times, whether or not they are
connected with or related to one another, the Company shall pay Houlihan Lokey
the Transaction Fee for each such Transaction in addition to, and not in lieu
of, each other.
 
10.    Reasonableness of Fees.  The parties acknowledge that a substantial
professional commitment of time and effort will be required of Houlihan Lokey
and its professionals hereunder, and that such commitment may foreclose other
opportunities for the firm.  Moreover, the actual time and commitment required
for the engagement may vary substantially, creating “peak load” issues for the
firm.  Given the numerous issues which may arise in engagements such as this,
Houlihan Lokey’s commitment to the variable level of time and effort necessary
to address such issues, the expertise and capabilities of Houlihan Lokey that
will be required in this engagement, and the market rate for Houlihan Lokey’s
services of this nature, whether in-court or out-of-court, the parties agree
that the fee arrangement provided for herein is reasonable, fairly compensates
Houlihan Lokey, and provides the requisite certainty to the Company.
 
11.    Expenses.  In addition to all of the other fees and expenses described in
this Agreement, and regardless of whether any Transaction is consummated, the
Company shall reimburse Houlihan Lokey for its reasonable out-of-pocket expenses
incurred from time to time in connection with its services hereunder, promptly
after invoicing the Company therefor.  Houlihan Lokey bills its clients for its
reasonable out-of-pocket expenses including, but not limited to (i)
travel-related and certain other
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 7
 
 
 
expenses, without regard to volume-based or similar credits or rebates Houlihan
Lokey may receive from, or fixed-fee arrangements made with, travel agents,
airlines or other vendors, and (ii) research, database and similar information
charges paid to third party vendors, and postage, telecommunication and
duplicating expenses, to perform client-related services that are not capable of
being identified with, or charged to, a particular client or engagement in a
reasonably practicable manner, based upon a uniformly applied monthly assessment
or percentage of the fees due to Houlihan Lokey.
 
Houlihan Lokey shall, in addition, be reimbursed by the Company for the fees and
expenses of Houlihan Lokey’s legal counsel incurred in connection with the
negotiation and performance of this Agreement and the matters contemplated
hereby.
 
12.    Invoicing and Payment.  All amounts payable to Houlihan Lokey shall be
made in lawful money of the United States in accordance with the payment
instructions set forth on the invoice provided with this Agreement, or to such
accounts as Houlihan Lokey shall direct, and the Company shall provide
contemporaneous written notice of each such payment to Houlihan Lokey. All
amounts invoiced by Houlihan Lokey shall be exclusive of value added tax,
withholding tax, sales tax and any other similar taxes (“Taxes”).  All amounts
charged by Houlihan Lokey will be invoiced together with Taxes where
appropriate.
 
13.    Information.  The Company will provide Houlihan Lokey with access to
management and other representatives of the Company, as reasonably requested by
Houlihan Lokey. The Company will furnish Houlihan Lokey with such information as
Houlihan Lokey may reasonably request for the purpose of carrying out its
engagement hereunder, all of which will be, to the Company’s best knowledge,
accurate and complete at the time furnished. The Company further represents and
warrants that any financial projections delivered to Houlihan Lokey have been or
will be reasonably prepared in good faith on bases reflecting the best currently
available estimates and judgments of the future financial results and condition
of the Company. The Company will promptly notify Houlihan Lokey in writing of
any material inaccuracy or misstatement in, or material omission from, any
information previously delivered to Houlihan Lokey, or any materials provided to
any interested party.  Houlihan Lokey shall rely, without independent
verification, on the accuracy and completeness of all information that is
publicly available and of all information furnished by or on behalf of the
Company or any other potential party to any Transaction or otherwise reviewed by
Houlihan Lokey.  The Company understands and agrees that Houlihan Lokey will not
be responsible for the accuracy or completeness of such information, and shall
not be liable for any inaccuracies or omissions therein.  The Company
acknowledges that Houlihan Lokey has no obligation to conduct any appraisal of
any real property or fixed assets or liabilities of the Company or any other
participant in a proposed Transaction. Any advice (whether written or oral)
rendered by Houlihan Lokey pursuant to this Agreement is intended solely for the
use of the Company. Any advice rendered by, or other materials prepared by, or
any communication from, Houlihan Lokey may not be disclosed, in whole or in
part, to any third party, or summarized, quoted from, or otherwise referred to
in any manner without the prior written consent of Houlihan Lokey. In addition,
neither Houlihan Lokey nor the terms of this Agreement may otherwise be referred
to without our prior written consent.
 
14.    Confidential Information.  Houlihan Lokey acknowledges that, in
connection with the services to be provided pursuant to this Agreement, certain
confidential, non-public and proprietary information concerning the Company and
the Transaction (“Confidential Information”) has been or may be disclosed by the
Company to Houlihan Lokey or its employees, affiliates, attorneys,
subcontractors and advisors (collectively, “Representatives”). Houlihan Lokey
agrees that, without the Company’s prior consent, no Confidential Information
will be disclosed, in whole or in part, to any other person (other than to any
potential party to a Transaction under appropriate assurances of
confidentiality, to those Representatives
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 8
 
 
 
who need access to any Confidential Information for purposes of performing the
services to be provided hereunder, to the Company’s lenders and other creditors
as needed, or as may be required by law or regulatory authority). The term
“Confidential Information” does not include any information: (a) that was
already in Houlihan Lokey’s possession, or that was available to Houlihan Lokey
on a non-confidential basis, prior to the time of disclosure to Houlihan Lokey;
(b) obtained by Houlihan Lokey from a third person which, insofar as is known to
Houlihan Lokey, is not subject to any prohibition against disclosure; (c) which
was or is independently developed by Houlihan Lokey or its Representatives
without violating any confidentiality obligations under this paragraph; or (d)
which was or becomes generally available to the public through no fault of
Houlihan Lokey or any of its Representatives. If Houlihan Lokey becomes required
by legal process or regulatory authority to disclose any Confidential
Information, prompt notice thereof shall be given to the Company, and Houlihan
Lokey may disclose only that information which its counsel advises it is
compelled to disclose. Houlihan Lokey’s obligations under this paragraph shall
remain in effect for a period of one year after the Effective Date of this
Agreement.
 
Except as set forth below, the Company represents and warrants that it has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities Exchange Commission (the “SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (“1934
Act”) (all of the foregoing filed prior to the Effective Date and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  Except as set forth below, as of their respective dates, all
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.


The foregoing paragraph notwithstanding: (a) the Company has not filed (i) its
Quarterly Report on Form 10-Q for the thirteen and thirty-nine weeks ended
November 24, 2007, and (ii) its Annual Report on Form 10-K for the fiscal year
ended February 29, 2008; and (b) the Current Report on Form 8-K filed by the
Company in connection with the February, 2007 acquisition of the Calgon and the
healing garden brands from Coty, Inc. and affiliates did not include, and the
Company has is unable to provide, the pro forma historical financial information
described in Rule 3.05(b) of Regulation SX, as to which disclosure is required
pursuant to Item 9.01(a)(1) of Current Report on Form 8-K.


15.    Limitations on Services as Advisor.  Houlihan Lokey’s services are
limited to those specifically provided in this Agreement, or subsequently
agreed-upon, in writing, by the parties hereto. Houlihan Lokey shall have no
obligation or responsibility for any other services including, without
limitation, any crisis management or business consulting services related to,
among other things, the implementation of any operational, organizational
administrative, cash management, or similar activities. Houlihan Lokey is
providing the Company with Houlihan Lokey’s services hereunder as an independent
contractor, and the parties agree that this Agreement does not create an agency,
fiduciary, or third party beneficiary relationship between Houlihan Lokey, on
the one hand, and the Company and/or its creditors or any other person, on the
other hand. Any advice (whether written or oral) rendered by Houlihan Lokey
pursuant to this Agreement is intended solely for the use of the Company in
considering the matters to which this Agreement relates, and such advice may not
be relied upon by any other person or used for any other purpose. In performing
its services pursuant to this Agreement, Houlihan Lokey is not assuming any
 
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 9
 
 
 
responsibility for the Company’s decision to pursue, or not to pursue, any
business strategy, or to effect, or not to effect, any Transaction(s), which
decision shall be made by the Company in its sole discretion.
 
16.    Bankruptcy Court Approval. In the event that the Company is or becomes a
debtor under Chapter 11 of the Bankruptcy Code, whether voluntarily or
involuntarily, the Company shall seek an order authorizing the employment of
Houlihan Lokey pursuant to the terms of this Agreement, as a professional person
pursuant to, and subject to the standard of review of, Section 328(a) of the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”) and applicable local rules and orders and not subject to any other
standard of review under Section 330 of the Bankruptcy Code.  In so agreeing to
seek Houlihan Lokey’s retention under Section 328(a) of the Bankruptcy Code, the
Company acknowledges that it believes that Houlihan Lokey’s general
restructuring experience and expertise, its knowledge of the capital markets and
its merger and acquisition capabilities will inure to the benefit of the Company
in pursuing any Transaction, that the value to the Company of Houlihan Lokey’s
services derives in substantial part from that expertise and experience and
that, accordingly, the structure and amount of the contingent Transaction Fee(s)
is reasonable regardless of the number of hours to be expended by Houlihan
Lokey’s professionals in the performance of the services to be provided
hereunder.  The Company shall submit Houlihan Lokey’s employment application as
soon as practicable following the Company’s filing of a voluntary Chapter 11
case, or the entry of an order for relief in any involuntary case filed against
the Company, and use its best efforts to cause such application to be considered
on the most expedited basis.  The employment application and the proposed order
authorizing employment of Houlihan Lokey shall be provided to Houlihan Lokey as
much in advance of any Chapter 11 filing as is practicable, and must be
acceptable to Houlihan Lokey in its sole discretion.  Following entry of the
order authorizing the employment of Houlihan Lokey, the Company shall pay all
fees and expenses due pursuant to this Agreement, as approved by the court
having jurisdiction of the bankruptcy case involving the Company (the
“Bankruptcy Court”), as promptly as possible in accordance with the terms of
this Agreement and the order of such Bankruptcy Court, the Bankruptcy Code, the
Bankruptcy Rules and applicable local rules and orders, and will work with
Houlihan Lokey to promptly file any and all necessary applications regarding
such fees and expenses with the Bankruptcy Court.  Houlihan Lokey shall have no
obligation to provide services under this Agreement in the event that the
Company becomes a debtor under the Bankruptcy Code unless Houlihan Lokey’s
retention under this Agreement is approved under Section 328(a) of the
Bankruptcy Code by final order of the Bankruptcy Court no longer subject to
appeal, rehearing, reconsideration or petition for certiorari, and which is
acceptable to Houlihan Lokey in all respects.  If the order authorizing the
employment of Houlihan Lokey is not obtained, or is later reversed or set aside
for any reason, Houlihan Lokey may terminate this Agreement, and the Company
shall reimburse Houlihan Lokey for all fees and expenses reasonably incurred
prior to the date of expiration or termination, subject to the requirements of
the Bankruptcy Code, Bankruptcy Rules and applicable local rules and
orders.  Prior to commencing a Chapter 11 case, the Company shall pay all
amounts due and payable to Houlihan Lokey in cash.  The terms of this Section
are solely for the benefit of Houlihan Lokey, and may be waived, in whole or in
part, only by Houlihan Lokey.
 
Additional Services.  To the extent Houlihan Lokey is requested by the Company
to perform any financial advisory or investment banking services which are not
within the scope of this engagement, the Company shall pay Houlihan Lokey such
fees as shall be mutually agreed upon by Houlihan Lokey and the Company in
writing, in advance, depending on the level and type of services required, and
shall be in addition to the fees and expenses described hereinabove.


17.    Post-Termination Services.  If Houlihan Lokey is required to render
services not described herein, but which relate directly or indirectly to the
subject matter of this Agreement (including, but not limited to, producing
documents, answering interrogatories, attending depositions, giving expert or
other
 
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 10
 
 
 
testimony, whether by subpoena, court process or order, or otherwise), the
Company shall pay Houlihan Lokey additional fees to be mutually agreed upon for
such services, plus reasonable related out-of-pocket costs and expenses,
including, among other things, the reasonable legal fees and expenses of
Houlihan Lokey’s counsel in connection therewith.
 
18.    Credit.  After the announcement or consummation of any Transaction,
Houlihan Lokey may, at its own expense, place announcements on its corporate
website and in financial and other newspapers and periodicals (such as a
customary “tombstone” advertisement, including the Company’s logo or other
identifying marks) describing its services in connection
therewith.  Furthermore, if requested by Houlihan Lokey, the Company agrees that
in any press release announcing any Transaction, the Company will include in
such press release a mutually acceptable reference to Houlihan Lokey’s role as
financial advisor to the Company with respect to such Transaction.
 
19.    Choice of Law; Jury Trial Waiver; Jurisdiction.  THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN NEW YORK.  ALL DISPUTES ARISING OUT OF OR RELATED TO THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.   EACH OF HOULIHAN LOKEY AND THE COMPANY (ON ITS OWN
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS EQUITY
HOLDERS) IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF THE ENGAGEMENT OF HOULIHAN LOKEY PURSUANT TO, OR THE PERFORMANCE
BY HOULIHAN LOKEY OF THE SERVICES CONTEMPLATED BY, THIS AGREEMENT.  REGARDLESS
OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF THE PARTIES
HERETO, EACH PARTY HEREBY IRREVOCABLY CONSENTS AND AGREES THAT ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE PARTIES HERETO ARISING OUT OF OR RELATED TO THIS
AGREEMENT SHALL BE BROUGHT AND MAINTAINED IN ANY FEDERAL OR STATE COURT OF
COMPETENT JURISDICTION SITTING IN THE COUNTY OF NEW YORK IN THE STATE OF NEW
YORK, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION OVER THE ADJUDICATION OF
SUCH MATTERS; PROVIDED THAT SUCH CONSENT AND AGREEMENT SHALL NOT BE DEEMED TO
REQUIRE ANY BANKRUPTCY CASE INVOLVING THE COMPANY TO BE FILED IN SUCH COURTS,
AND IF THE COMPANY BECOMES A DEBTOR UNDER CHAPTER 11 OF THE BANKRUPTCY CODE,
DURING ANY SUCH CASE, ANY CLAIMS MAY ALSO BE HEARD AND DETERMINED BEFORE THE
BANKRUPTCY COURT.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
FURTHER IRREVOCABLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND HEREBY WAIVES IN ALL RESPECTS
ANY CLAIM OR OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON-CONVENIENS.  THE COMPANY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE
AND BINDING UPON IT AND MAY BE ENFORCED IN ANY OTHER COURTS HAVING JURISDICTION
OVER IT BY SUIT UPON SUCH JUDGMENT. THE COMPANY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ALL SUCH DISPUTES BY THE MAILING OF COPIES OF SUCH PROCESS TO THE
COMPANY AT THE ADDRESS FOR THE COMPANY SET FORTH ABOVE.
 
20.    Indemnification and Standard of Care.  As a material part of the
consideration for the agreement of Houlihan Lokey to furnish its services under
this Agreement, the Company agrees (i) to
 
 

--------------------------------------------------------------------------------


 
 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 11
 
 
 
indemnify and hold harmless Houlihan Lokey and its affiliates, and their
respective past, present and future directors, officers, shareholders, partners,
members, employees, agents, representatives, advisors, subcontractors and
controlling persons (collectively, the “Indemnified Parties”), to the fullest
extent lawful, from and against any and all losses, claims, damages or
liabilities (or actions in respect thereof), joint or several, arising out of or
related to this Agreement, Houlihan Lokey’s engagement under this Agreement, any
Transaction or proposed Transaction, or any actions taken or omitted to be taken
by an Indemnified Party or the Company in connection with this Agreement and
(ii) to reimburse each Indemnified Party for all expenses (including without
limitation the fees and expenses of counsel) as they are incurred in connection
with investigating, preparing, pursuing, defending, settling or compromising any
action, suit, dispute, inquiry, investigation or proceeding, pending or
threatened, brought by or against any person (including without limitation any
shareholder or derivative action), arising out of or relating to this Agreement,
or such engagement, Transaction or actions.  However, the Company shall not be
liable under the foregoing indemnity and reimbursement agreement for any loss,
claim, damage or liability, the preponderance of which is finally judicially
determined by a court of competent jurisdiction to have resulted from the
willful misconduct or gross negligence of such Indemnified Party.


If for any reason the foregoing indemnification or reimbursement is unavailable
to any Indemnified Party or insufficient fully to indemnify any such party or to
hold it harmless in respect of any losses, claims, damages, liabilities or
expenses referred to in such indemnification or reimbursement provisions, then
the Company shall contribute to the amount paid or payable by the Indemnified
Party as a result of such losses, claims, damages, liabilities or expenses in
such proportion as is appropriate to reflect the relative benefits received by
the Company, on the one hand, and Houlihan Lokey, on the other hand, in
connection with the matters contemplated by this Agreement.  If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then the Company shall contribute to such amount paid or payable
by any Indemnified Party in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company, on the
one hand, and such Indemnified Party, on the other hand, in connection
therewith, as well as any other relevant equitable
considerations.  Notwithstanding the foregoing, in no event shall the
Indemnified Parties be required to contribute an aggregate amount in excess of
the amount of fees actually received by Houlihan Lokey from the Company pursuant
to this Agreement. Relative benefits to the Company, on the one hand, and
Houlihan Lokey, on the other hand, shall be deemed to be in the same proportion
as (i) the total value paid or received or contemplated to be paid or received
by the Company, and its security holders, creditors, and other affiliates, as
the case may be, pursuant to the transaction(s) (whether or not consummated)
contemplated by the engagement hereunder, bears to (ii) the fees received by
Houlihan Lokey under the Agreement. The Company shall not settle, compromise or
consent to the entry of any judgment in or otherwise seek to terminate any
pending or threatened action, suit, dispute, inquiry, investigation or
proceeding in respect of which indemnification may be sought hereunder (whether
or not an Indemnified Party is an actual or potential party thereto), unless
such settlement, compromise, consent or termination contains a release of the
Indemnified Parties reasonably satisfactory in form and substance to Houlihan
Lokey.


The Company further agrees that neither Houlihan Lokey nor any other Indemnified
Party shall have any liability (whether direct or indirect and regardless of the
legal theory advanced) to the Company or any person or entity asserting claims
on behalf of or in right of the Company related to or arising out of this
Agreement, Houlihan Lokey’s engagement under this Agreement, any Transaction or
proposed Transaction, or any actions taken or omitted to be taken by an
Indemnified Party or the Company in connection with this Agreement, except for
losses, claims, damages or liabilities incurred by the Company which are finally
judicially determined by a court of competent jurisdiction to have resulted
primarily from the willful misconduct or gross negligence of such Indemnified
Party. The indemnity, reimbursement, and other obligations and agreements of the
Company set forth herein (i) shall apply to
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 12
 
 
 
 
any services provided by Houlihan Lokey in connection with this engagement prior
to the date hereof and to any modifications of this Agreement, (ii) shall be in
addition to any obligation or liability which the Company may otherwise have to
any Indemnified Party, (iii) shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of the Company or any
Indemnified Party or any person controlling any of them, and (iv) shall survive
the completion of the services described in, and any expiration or termination
of the relationship established by, this Agreement.


The Company shall cause any new company that may be formed by the Company or the
Company’s subsidiaries, for any purpose, to agree to all of the obligations in
this Section to Houlihan Lokey in accordance with the foregoing
provisions.  Prior to entering into any agreement or arrangement with respect
to, or effecting, any (i) merger, statutory exchange or other business
combination or proposed sale, exchange, dividend or other distribution or
liquidation of all or a significant portion of its assets, or (ii) significant
recapitalization or reclassification of its outstanding securities that does not
directly or indirectly provide for the assumption of the obligations of the
Company set forth in this Agreement, the Company will notify Houlihan Lokey in
writing thereof (if not previously so notified) and, if requested by Houlihan
Lokey, shall arrange in connection therewith alternative means of providing for
the obligations of the Company set forth in this Agreement, including the
assumption of such obligations by another party, insurance, surety bonds, the
creation of an escrow, or other credit support arrangements, in each case in an
amount and upon terms and conditions satisfactory to Houlihan Lokey. The Company
agrees that Houlihan Lokey would be irreparably injured by any breach of this
Agreement (including the agreement set forth in the immediately preceding
sentence), that money damages alone would not be an adequate remedy for any such
breach and that, in the event of any such breach, Houlihan Lokey shall be
entitled, in addition to any other remedies, to pursue injunctive relief and
specific performance.
 
21.    Miscellaneous.  This Agreement shall be binding upon the parties hereto
and their respective successors, heirs and assigns and any successor, heir or
assign of any substantial portion of such parties’ respective businesses and/or
assets. If appropriate, in connection with performing its services for the
Company hereunder Houlihan Lokey may utilize the services of one or more of its
affiliates, in which case the references herein to Houlihan Lokey shall include
such affiliates, provided, however, that the fees and other obligations
described herein comprise all compensation and other obligations to be paid to
Houlihan Lokey and its affiliates, and neither Houlihan Lokey, nor any affiliate
of Houlihan Lokey, shall charge any separate or additional fees, or seek the
payment of any additional obligations, for services rendered pursuant hereto.
 
Nothing in this Agreement, express or implied, is intended to confer or does
confer on any person or entity, other than the parties hereto, the Indemnified
Parties and each of their respective successors, heirs and assigns, any rights
or remedies under or by reason of this Agreement or as a result of the services
to be rendered by Houlihan Lokey hereunder.
 
This Agreement is the complete and exclusive statement of the entire
understanding of the parties regarding the subject matter hereof, and supersedes
all previous agreements or understandings regarding the same, whether written or
oral.  This Agreement may not be amended, and no portion hereof may be waived,
except in a writing duly executed by the parties hereto.
 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect pursuant to the terms hereof.
 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original and all of which will constitute one and the same
instrument. Such counterparts may be delivered
 
 
 

--------------------------------------------------------------------------------


 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 13
 

 
 
by one party to the other by facsimile or other electronic transmission, and
such counterparts shall be valid for all purposes. The Company has all requisite
power and authority to enter into this Agreement and to perform its obligations
hereunder.  This Agreement has been duly and validly authorized by all necessary
action on the part of the Company and has been duly executed and delivered by
the Company and constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.  This Agreement has been reviewed by
the signatories hereto and their counsel.  There shall be no construction of any
provision against Houlihan Lokey because this Agreement was drafted by Houlihan
Lokey, and the parties waive any statute or rule of law to such effect.
 
The Company agrees that it will be solely responsible for ensuring that any
Transaction complies with applicable law.  The Company understands that Houlihan
Lokey is not undertaking to provide any legal, regulatory, accounting,
insurance, tax or other similar professional advice and the Company confirms
that it is relying on its own counsel, accountants and similar advisors for such
advice.
 
To the extent that the Company hereunder is comprised of more than one entity or
company, the obligations of the Company under this Agreement are joint and
several, and any consent, direction, approval, demand, notice or the like given
by any one of such entities or companies shall be deemed given by all of them
and, as such, shall be binding on the Company.
 
 
 

--------------------------------------------------------------------------------


 
 
Andrew Sheldrick
Ascendia Brands, Inc.
As of July 3, 2008
Page 14
 
 
 


If the foregoing correctly sets forth our Agreement, please sign and return to
us the enclosed duplicate hereof along with a check (or wire transfer
confirmation) for $300,000 on account of the Initial Fee.
 
All of us at Houlihan Lokey thank you for choosing us to advise the Company, and
look forward to working with you on this engagement.
 
            Very truly yours,


            HOULIHAN LOKEY HOWARD & ZUKIN CAPITAL, INC.
 


                                        By: /s/ Saul
Burian                           
                                                
            Saul Burian
            Managing Director




Accepted and agreed to as of the Effective Date:


Ascendia Brands, Inc., on behalf of itself, its direct and indirect subsidiaries
and its controlled affiliates




By:   /s/ Andrew Sheldrick
    Andrew Sheldrick
    General Counsel
 

 
 
 